           Case 2:19-cv-00386-RSL Document 63
                                           64 Filed 07/16/20
                                                    07/17/20 Page 1 of 3



1                                                                 The Honorable Robert S. Lasnik

2

3

4

5

6

7

8                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
9                                     AT SEATTLE

10
     CIXXFIVE CONCEPTS, LLC,
11                                                   No. 2:19-cv-00386-RSL
                             Plaintiff,
12                                                   STIPULATED MOTION TO
             v.                                      EXTEND TIME (RE: ATTORNEY’S
13                                                   FEES AND COSTS)
     GETTY IMAGES, INC., GETTY
14   IMAGES (US), INC. and LICENSE
     COMPLIANCE SERVICES, INC.,
15
                             Defendants.
16

17

18          Plaintiff CixxFive Concepts, LLC (“CixxFive”) and Defendants Getty Images, Inc.,

19   Getty Images (US), Inc. and License Compliance Services, Inc. (collectively, “Defendants”)

20   (CixxFive and Defendants, collectively, the “Parties”), by and through their counsel of

21   record, pursuant to Local Civil Rule 7(j), hereby stipulate as follows:

22                  (1)     On July 7, 2020, the Clerk of the Court entered a Judgment in

23          this action. Judgment in a Civil Case (Dkt. # 62). Pursuant to Federal Rule of

24          Civil Procedure 54(d)(2)(B)(i), Defendants’ motion for attorney’s fees is due

25          by July 21, 2020. Pursuant to Local Civil Rule 54(d)(1), Defendants’ motion

26          to tax costs is due by July 28, 2020.


     STIPULATED MOTION TO EXTEND
     TIME
                                                                          1420 Fifth Avenue, Su ite 1400
     No. 2:19-cv-00386-RSL – Page 1                                       Seattle, Wash ington 98101
                                                                          phone 206.516.3800 fax 206.516.3888
           Case 2:19-cv-00386-RSL Document 63
                                           64 Filed 07/16/20
                                                    07/17/20 Page 2 of 3



1                   (2)     The Parties are engaged in discussions that could lead to a

2           resolution of this action.

3                   (3)     In consideration of those discussions, and to avoid potentially

4           unnecessary motion practice before this Court, the Parties respectfully request

5           that the time for Defendants’ motions for fees and costs be extended to August

6           4, 2020.

7                   (4)     A proposed order is submitted herewith.

8

9           DATED: July 16, 2020.

10   YARMUTH LLP                                     STECKLER GRESHAM COCHRAN
                                                     PLLC
11

12   /s/ Scott T. Wilsdon                            /s/ Bruce Steckler
     Scott T. Wilsdon, WSBA No. 20608                R. Dean Gresham (pro hac vice)
13
     Ralph H. Palumbo, WSBA No. 4751                 Bruce Steckler (pro hac vice)
14   John H. Jamnback, WSBA No. 29872                Stuart L. Cochran (pro hac vice)
     1420 Fifth Avenue, Suite 1400                   L. Kirstine Rogers (pro hac vice)
15   Seattle, Washington 98101                       Braden M. Wayne (pro hac vice)
     Telephone: 206-516-3800                         STECKLER GRESHAM COCHRAN
16   Facsimile: 206-516-3888                         PLLC
17   Email: wilsdon@yarmuth.com                      12720 Hillcrest Road, Suite 1045
     rpalumbo@yarmuth.com                            Dallas, TX 75230
18   jjamnback@yarmuth.com                           Telephone: 972-387-4040
                                                     Facsimile: 972-387-4041
19   Attorneys for Defendants Getty Images,          Email: dean@steckler.com
     Inc., Getty Images (US), Inc. and License               bruce@stecklerlaw.com
20                                                           stuart@stecklerlaw.com
     Compliance Services, Inc.
21                                                           krogers@stecklerlaw.com
                                                             braden@stecklerlaw.com
22
                                                     Attorneys for Plaintiff CixxFive Concepts,
23                                                   LLC
24

25

26


     STIPULATED MOTION TO EXTEND
     TIME
                                                                         1420 Fifth Avenue, Su ite 1400
     No. 2:19-cv-00386-RSL – Page 2                                      Seattle, Wash ington 98101
                                                                         phone 206.516.3800 fax 206.516.3888
                  Case 2:19-cv-00386-RSL Document 63
                                                  64 Filed 07/16/20
                                                           07/17/20 Page 3 of 3



1                                             ORDER

2

3                   IT IS SO ORDERED.

4

5                   Dated this 17th day of July, 2020.

6

7                                                        Honorable Robert S. Lasnik
8                                                        UNITED STATES DISTRICT JUDGE

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


         STIPULATED MOTION TO EXTEND
         TIME
                                                                        1420 Fifth Avenue, Su ite 1400
         No. 2:19-cv-00386-RSL – Page 3                                 Seattle, Wash ington 98101
                                                                        phone 206.516.3800 fax 206.516.3888
     750.65 ug161001 7/16/20
